Dismissed and Memorandum Opinion filed November 19, 2015.




                                     In The

                      Fourteenth Court of Appeals

                              NO. 14-15-00168-CV

                            KAMAL KADI, Appellant
                                        V.

AUTUMN CHACE HOMEOWNER’S ASSOCIATION, INC. & CREATIVE
           MANAGEMENT COMPANY, Appellees

                 On Appeal from County Civil Court at Law No. 1
                              Harris County, Texas
                        Trial Court Cause No. 1050834

                  MEMORANDUM                    OPINION


         This is an appeal from a final judgment signed February 11, 2015. This
Court determined that appellant did not properly present this cause in the brief on
file. Because appellant failed to substantially comply with Rule 38 of the Texas
Rules of Appellate Procedure, we ordered appellant to rebrief. See Tex. R. App. P.
38.1(c), (d), (f), (g), and (i). On November 5, 2015, appellant filed an amended
brief.
      Appellant’s amended brief also fails to comply with the Texas Rules of
Appellate Procedure. When an appellant files another brief that does not comply
with Rule 38, the Court may strike the brief, prohibit appellant from filing another,
and proceed as if appellant had failed to file a brief. See Tex. R. App. P. 38.9(a).
Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an appellant has
failed to file a brief, we may dismiss the appeal for want of prosecution.

      Appellant’s brief still fails to comply with the Texas Rules of Appellate
Procedure. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Justice Christopher, Brown and Wise.




                                          2